Cross appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that defendant cross-appellant is not a party aggrieved by the October 24, 1983 Appellate Division order appealed from (CPLR 5511), and upon the further ground that the December 3,1979 Appellate Division order, treated as one of modification, is not a proper predicate for an appeal pursuant to CPLR 5601 (subd [d]) because (1) the modification is not in a respect which is within the power of the Court of Appeals to review, and (2) defendant cross-appellant was not aggrieved by the modification (CPLR 5601, subd [a], par [iii]; Patron v Patron, 40 NY2d 582).